Citation Nr: 0218428	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  98-05 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for right knee 
traumatic arthritis, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for right knee 
instability, currently evaluated as 10 percent disabling.

3.  Entitlement to an evaluation in excess of 20 percent 
for bilateral glaucoma, prior to January 25, 1999.

4.  Entitlement to an increased evaluation for bilateral 
glaucoma (bilateral eye disability), currently rated 30 
percent disabling.

5.  Whether new and material evidence has been submitted 
to reopen a claim of service connection for upper back 
disability.

6.  Whether new and material evidence has been submitted 
to reopen a claim of service connection for low back 
disability.

(The veteran's claims seeking service connection for 
osteoarthritis of the hands, upper back disability, and 
low back disability, will be the subject of a later 
decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from April 1952 to 
January 1979, including combat service in the Republic of 
Vietnam, and his decorations include the Combat 
Infantryman Badge.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, which denied the 
veteran's application to reopen claims of service 
connection for left knee, right ankle, left ankle, right 
shoulder, low back and upper back disabilities.  In that 
same rating action, the RO also denied his claims of 
entitlement to increased ratings for his service-connected 
right knee and eye disabilities, as well as to service 
connection for osteoarthritis of the hands and left 
shoulder.  The veteran perfected a timely appeal of these 
determinations to the Board.

When this matter was previously before the Board in 
February 2001, the Board reopened his claims seeking 
service connection for left knee, right ankle, left ankle 
and right shoulder disabilities and remanded these 
reopened claims, together with the remaining service 
connection and increased rating issues, to the RO for 
further development and adjudication.

Further, during the course of this appeal, in a September 
1999 rating action, the RO increased the rating for 
veteran's "left eye disability" to 30 percent, effective 
January 25, 1999.  Because the increase in the evaluation 
of the veteran's eye disability does not represent the 
maximum rating available for the condition, and since the 
increase is effective during only a portion of the 
appellate period, the veteran's claim for an increased 
rating for his bilateral glaucoma remains in appellate 
status, and the Board has identified this claim as 
separate issues as reflected on the title page.

In addition, in a March 2002 rating decision, the RO 
granted entitlement to a separate 10 percent evaluation 
for the veteran's right knee instability as a distinct 
manifestation of his service-connected right knee 
disability.  As such, the Board has also rephrased his 
right knee claims, on the title page, as separate issues.

In the March 2002 rating action, the RO also established 
service connection for osteoarthritis and instability of 
the left knee (left knee instability) and assigned 
separate 10 percent evaluations for these disabilities, 
effective December 2, 1997.  In that same rating action, 
the RO also granted service connection for degenerative 
changes of the right ankle, degenerative changes of the 
left ankle, and degenerative changes of the right shoulder 
and degenerative changes of the lumbar spine, and assigned 
10 percent evaluations for each of these conditions, 
effective December 2, 1997.  Since that time, the veteran 
has not initiated an appeal regarding either the effective 
dates of the awards of service connection or evaluations 
assigned, and thus no appeal with respect to any of these 
disabilities is before the Board.  See Barrera v. Gober, 
122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997).

In his March 2002 Substantive Appeal (on VA Form 9, Appeal 
to the Board), which perfected his low back and upper back 
claims, the veteran requested that he be afforded the 
opportunity to testify at a hearing before a Member of the 
Board in Washington, DC.  In August 2002, the Board 
notified the veteran that the hearing was scheduled to 
take place in November 2002.  Although the hearing notice 
was not returned as undeliverable, the veteran failed to 
report.  Since that time, there is no indication in the 
record that the veteran has requested that the hearing be 
rescheduled.  Under the circumstances, the Board 
determines that the veteran's request for a Board hearing 
has been withdrawn.  See 38 C.F.R. § 20.702 (2002).

The Board is undertaking additional development with 
respect to the veteran's claims seeking service connection 
for osteoarthritis of the hands, and for low back and 
upper back disabilities, pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9 (a)(2)).  When the additional 
development is completed, the Board will provide notice of 
the development as required by Rule of Practice 903.  (67 
Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903)).  After giving notice and reviewing 
the veteran's response, the Board will prepare a separate 
decision addressing these issues.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The veteran's right knee arthritis is manifested by 
impairment other than instability that results in chronic 
and recurrent pain on motion, functional loss, and slight 
overall limitation of motion of the knee due to pain; even 
when pain is considered, the veteran's right knee 
arthritis is not shown to result in functional loss 
consistent with or comparable to limitation of motion of 
the left leg to 30 degrees on flexion or to 15 degrees on 
extension, or to otherwise result in functional loss due 
to limitation of motion that warrants the assignment of a 
higher evaluation.

3.  The veteran's right knee disability is also productive 
of slight recurrent subluxation and lateral instability; 
the preponderance of the evidence is against a finding of 
moderate recurrent subluxation or lateral instability.

4.  The veteran does not have loss of field of vision, and 
prior to December 14, 1998, his left eye corrected visual 
acuity was no worse than 20/100; the veteran's right eye 
corrected visual acuity has been shown to be no worse than 
20/40 prior to December 14, 1998.

5.  A December 14, 1998, eye examination revealed that his 
corrected visual acuity was 20/CF1; since that time, his 
corrected visual acuity for his right eye has been no 
worse than 20/40.

6.  In a November 1994 rating action, the RO denied 
service connection for low back disability, as well as his 
application to reopen a claim of service connection for 
upper back disability; the veteran was provided notice of 
these decisions and of his appellate rights, did not 
appeal, and the decisions became final.

7.  Evidence added to the record since the November 1994 
rating decision that denied service connection for a low 
back condition is so significant that it must be 
considered in order to fairly decide the merits of the 
case.

8.  Evidence added to the record since the November 1994 
rating decision that denied the veteran's application to 
reopen a claim of service connection for an upper back 
condition is so significant that it must be considered in 
order to fairly decide the merits of the case.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for right knee arthritis have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5010, 5256, 5260-5262 (2002).

2.  The criteria for a rating greater than 10 percent for 
right knee instability have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991& Supp. 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5257 
(2002).

3.  Prior to December 14, 1998, the criteria for a rating 
greater than 20 percent for bilateral glaucoma were not 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991& Supp. 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.75, 4.84a, 
Diagnostic Codes 6013, 6069, 6070, 6079, 6080 (2002).

4.  Since December 14, 1998, the criteria for a 30 percent 
rating for bilateral glaucoma, and no more, have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991& Supp. 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.75, 4.84a, Diagnostic 
Codes 6013, 6069, 6070, 6079, 6080 (2002).

5.  The RO's November 1994 rating decision, which denied 
the veteran's claim of service connection for low back 
disability, as well as his application to reopen a claim 
of service connection for upper back disability, is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (1994).

6.  Evidence received since the November 1994 RO rating 
decision is new and material; the claims of service 
connection for low and upper back disabilities are 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 
Supp. 2001)) redefined VA's duty to assist a veteran in 
the development of a claim.  Guidelines for the 
implementation of the VCAA that amended VA regulations 
were published in the Federal Register in August 2001.  66 
Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  
The Board finds that all relevant evidence has been 
obtained with regard to the veteran's claims seeking 
increased ratings for his right knee disabilities and his 
applications to reopen claims of service connection for 
low and upper back disabilities, and that the requirements 
of the VCAA have in effect been satisfied.

The veteran has been provided with a VA examination to 
determine the nature and extent of his right knee 
disabilities in January 1998 and February 2002.  He and 
his representative have been provided with a statement of 
the case and supplemental statements of the case that 
discuss the pertinent evidence, and the laws and 
regulations related to the claims, and essentially notify 
them of the evidence needed by the veteran to prevail on 
the claims.  In the February 2001 remand and in a November 
2001 RO letter, VA has notified the veteran of the 
evidence needed to substantiate his claims and offered to 
assist him in obtaining any relevant evidence.  The remand 
and the letter gave notice of what evidence the appellant 
needed to submit and what evidence VA would try to obtain.  
There is no identified evidence that has not been 
accounted for and the veteran's representative has been 
given the opportunity to submit written argument.  

Under the circumstances, the Board finds that the veteran 
has been provided with adequate notice of the evidence 
needed to successfully prove his claims and that there is 
no prejudice to him by appellate consideration of the 
claims at this time, without another remand of the case to 
the RO for providing additional assistance to the veteran 
in the development of his claim as required by the VCAA or 
to give the representative another opportunity to present 
additional evidence and/or argument.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  In this case, the extensive record 
on appeal demonstrates the futility of any further 
evidentiary development and that there is no reasonable 
possibility that further assistance would aid him in 
substantiating his claims.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty 
to assist him in the development of the claims.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Increased rating claims

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth 
in VA's Schedule for Rating Disabilities, which is based 
on average impairment in earning capacity.  See 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

A.  Right knee conditions

Background

In a September 1981 decision, the Board granted service 
connection for residuals of a right knee injury.  In an 
October 1981 rating action implementing the Board's 
decision, the RO assigned a 10 percent rating under 
Diagnostic Code 5010-5257 for traumatic arthritis and 
instability of the lateral collateral ligament of the 
right knee joint with chondromalacia of the right patella, 
effective February 1, 1979.  The 10 percent rating 
remained in effect when the veteran filed this claim 
seeking an increased rating in December 1997.

In his statements and testimony, the veteran essentially 
asserts that higher ratings are warranted for his right 
knee conditions because they are more disabling than 
represented by the current ten percent evaluations.  In 
support, he maintains that despite wearing a brace, his 
right knee continues to give way and is productive of pain 
and functional impairment.

VA outpatient treatment records, dated from November 1996 
to January 1998, show that the veteran was seen for 
complaint and treatment of right knee problems.  The 
entries reflect that he suffered from mediolateral 
instability.  The records also indicate that he was 
diagnosed as having arthritis, that he wore a knee brace, 
and that he took medications to treat the condition.

In January 1998, the veteran was afforded a formal VA 
orthopedic examination.  During the examination, the 
veteran noted the in-service history of the disability, 
and complained of having right knee pain and swelling.  
The examiner reported that the veteran had no erythema, 
warmth or effusion, and that he had right knee flexion to 
130 degrees, with crepitus.  In addition, the examination 
was negative for instability to varus/valgus stress and 
anterior cruciate ligament deficiency, although the 
examiner reported the veteran had medial and lateral joint 
line tenderness.  The diagnosis was mild degenerative 
changes with limitation of motion and persistent pain of 
the right knee.

In February 2001, the Board remanded this claim for 
further development and adjudication in light of the 
veteran's contention that separate evaluations were 
warranted for his arthritis and instability; to associate 
outstanding treatment records; and to afford the veteran a 
VA examination that took into account the guidance offered 
by the United States Court of Appeals for Veterans Claims 
(Court) in DeLuca v. Brown, 8 Vet. App. 202 (1995), in 
which it held that in adjudicating the issue of 
entitlement to an increased disability rating, VA must 
consider application of 38 C.F.R. § 4.40 regarding 
functional loss due to pain and 38 C.F.R. § 4.45 regarding 
weakness, fatigability, incoordination, or pain on 
movement of a joint.

Consistent with the Board's remand instructions, in 
February 2002 the veteran was afforded a formal VA 
orthopedic examination.  At the outset of his report, the 
physician indicated that he had reviewed the veteran's 
claims folder.  During the examination, the veteran 
complained that despite wearing a knee brace, his right 
knee pain and instability had worsened.  The examination 
disclosed that the veteran had right knee range of motion 
from zero to 120 degrees, with mild effusion, crepitus and 
a positive anterior drawer sign.  His right knee was 
stable to varus and valgus stress but was positive for 
joint line tenderness and pain at the "extremes of 
motion."  X-rays revealed degenerative changes and the 
examiner diagnosed him as having right knee pain with 
moderate to severe degenerative joint disease.  Following 
this assessment, the physician commented that the 
examination findings were consistent with a prior right 
anterior cruciate ligament tear.

In further compliance with the Board's remand 
instructions, the RO obtained VA and private treatment 
records, dated from 1998 to 2002, which reflect that he 
was seen for continued right knee complaints.  The entries 
show that he was noted to have crepitus and that his 
flexion was limited to 115 degrees.  The veteran was 
diagnosed as having right knee arthritis and he continued 
to treat the condition with Tylenol and NSAIDs 
(nonsteroidal anti-inflammatory drugs).

Based on the above evidence, in a March 2002 rating 
decision, the RO granted entitlement to a separate 10 
percent rating under Diagnostic Code 5257 for right knee 
instability, effective December 2, 1997, and denied 
entitlement to a rating in excess of 10 percent for his 
right knee arthritis.



Analysis

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. at 204-7.  

In addition, in VAOPGCPREC 23-97, the VA General Counsel 
concluded that a claimant who has arthritis and 
instability of the knee might be rated separately under 
Diagnostic Codes 5003 and 5257.  See 62 Fed. Reg. 63604 
(1997).  Thereafter, in August 1998, the VA General 
Counsel issued another pertinent precedent opinion that 
may have a bearing on the issue on appeal.  In VAOPGCPREC 
9-98 (1998), the VA General Counsel further explained 
that, when a veteran has a knee disability evaluated under 
Diagnostic Code 5257, to warrant a separate rating for 
arthritis based on X-ray findings, the limitation of 
motion need not be compensable under Diagnostic Code 5260 
or Diagnostic Code 5261; rather, such limited motion must 
at least meet the criteria for a zero-percent rating, or, 
consistent with 38 C.F.R. § 4.59 (which specifically 
provides that, when a veteran has arthritis that is 
productive of actually painful motion due to unstable or 
malaligned joints due to healed injury, the disability is 
entitled to the minimum compensable evaluation for the 
joint), i.e., 10 percent under either Diagnostic Code 5260 
or 5261).  See 63 Fed. Reg. 56703 (1998).  Precedent 
opinions of the VA General Counsel are binding on the 
Board.  See 38 U.S.C.A. § 7104(c).  As such, the Board 
will first evaluate the veteran's right knee functional 
loss and limitation of motion and then consider his right 
knee instability.

In this regard, the Board notes that 38 C.F.R. § 4.71a, 
pursuant to Diagnostic Code 5010, which in turn invokes 
the criteria set forth in Diagnostic Code 5003, 
essentially establishes three methods of evaluating 
degenerative arthritis which is established by X-rays:  
(1) when there is a compensable degree of limitation of 
motion, (2) when there is a noncompensable degree of 
limitation of motion, and (3) when there is no limitation 
of motion.  Generally, when documented by X-rays, 
arthritis is rated on the basis of limitation of motion 
under the appropriate diagnostic code for the joint 
involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasms, or 
satisfactory evidence of painful motion.  Read together, 
Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide that 
painful motion due to degenerative arthritis, which is 
established by X-ray, is deemed to be limitation of motion 
and warrants the minimum rating for a joint, even if there 
is no actual limitation of motion.  Lichtenfels v. 
Derwinski; 1 Vet. App. 484, 488 (1991).

(i)  Limitation of motion due to arthritis

As discussed above, pursuant to Diagnostic Code 5010, 
which in turn invokes the criteria set forth in Diagnostic 
Code 5003, arthritis is rated on the basis of limitation 
of motion under the appropriate diagnostic codes for the 
specific joint or joints involved (here, Diagnostic Codes 
5260 and 5261).  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to 
be combined, not added under Diagnostic Code 5003.  
Further, as noted above, 38 C.F.R. § 4.59 provides that a 
disability manifested by actually painful motion due to 
unstable or malaligned joints due to healed injury is 
entitled to the minimum compensable evaluation for the 
joint, i.e., 10 percent under either Diagnostic Code 5260 
or 5261.

Pursuant to Diagnostic Code 5260, under which limitation 
of leg flexion is evaluated, the following evaluations are 
assignable:  for flexion limited to 45 degrees, 10 
percent; for flexion limited to 30 degrees, 20 percent; 
and for flexion limited to 15 degrees, 30 percent.  
Pursuant to Diagnostic Code 5261, under which limitation 
of leg extension is evaluated, the following evaluations 
are assignable:  for extension limited to 10 degrees, 10 
percent; for extension limited to 15 degrees, 20 percent; 
for extension limited to 20 degrees, 30 percent; for 
extension limited to 30 degrees, 40 percent; for extension 
limited to 45 degrees, 50 percent.

A review of the evidence shows that the veteran's right 
knee arthritis is manifested by pain and functional 
impairment.  In this regard, the Board observes that the 
examiner who performed the January 1998 VA examination, 
while acknowledging that the condition was productive of 
limitation of motion and "persistent pain," nonetheless 
characterized it as mild.  Further, although the physician 
who conducted the February 2002 VA examination described 
it as moderate to severe, that examination revealed that 
he had full extension and had flexion to 120 degrees, 
albeit with pain.  As discussed above, this manifestation 
of the veteran's service-connected right knee disability 
is evaluated based on limitation of motion due to pain.  
In this regard, the Board further notes that range of 
motion studies conducted on an outpatient basis revealed 
that his flexion was limited to 115 degrees.  In addition, 
the examiner who performed the January 1998 VA examination 
reported that the veteran had flexion to 130 degrees, and 
as noted above, the physician who conducted the February 
2002 examination indicated that he had extension to zero 
degrees and flexion to 120 degrees.  As such, comparing 
these findings to "standard" knee flexion to 140 degrees, 
see 38 C.F.R. § 4.71, Plate II, the evidence indicates 
that, overall, no more than slightly limited motion due to 
pain was exhibited.  Thus, even considering that the 
veteran experiences functional impairment and additional 
range of motion loss due to pain, the criteria for a 
compensable rating under either Diagnostic Code 5260 or 
5261 are not met.  

In light of the objective findings, there simply is no 
showing of disabling pain to such an extent as to indicate 
disability comparable to either flexion limited to 45 
degrees or extension limited to 10 degrees, the levels of 
disability warranting assignment of the minimum 
compensable evaluation under Diagnostic Codes 5260 and 
5261, respectively.  The Board acknowledges, however, that 
as some pain and resulting limited motion have been shown, 
a 10 percent evaluation under Diagnostic Code 5010 is 
appropriate.  The assignment of this evaluation was fully 
consistent with the intent of the Rating Schedule to 
recognize painful motion as warranting at least the 
minimum evaluation for the joint.  See 38 C.F.R. § 4.59.  
See also 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. at 205-7; VAOPGCPREC 23-97 and VAOPGCPREC 9-98.

In addition to the diagnostic codes pertaining to 
limitation of motion, the Board has also considered the 
potential applicability of other diagnostic codes 
providing for assignment of a higher evaluation.  However, 
in the absence of clinical evidence of, or disability 
comparable to, right knee ankylosis or impairment of 
fibula or tibia, evaluation under Diagnostic Codes 5256 or 
5262, the only diagnostic codes (apart from Diagnostic 
Code 5257) providing for assignment of an evaluation in 
excess of 10 percent, a higher rating is not warranted.

In sum, notwithstanding the veteran's objectively 
demonstrated painful motion due to his service-connected 
arthritis, an evaluation in excess of 10 percent is not 
warranted.

(ii)  Right knee subluxation and lateral instability

Under Diagnostic Code 5257, slight disability (recurrent 
subluxation and lateral instability) warrants a 10 percent 
evaluation.  A 20 percent rating requires moderate 
disability and a 30 percent evaluation requires severe 
disability.

After a careful review of the lay and medical evidence, 
the Board concludes that there is no basis for an 
evaluation higher than 10 percent under Diagnostic Code 
5257 or any other code.  In reaching this determination, 
the Board acknowledges that the veteran wears a knee 
brace, that the VA outpatient treatment records show that 
the veteran exhibited instability, and that the February 
2002 examiner commented that the examination findings were 
consistent with a prior right anterior cruciate ligament 
tear.  The Board observes, however, that the January 1998 
examination was negative for instability to varus/valgus 
stress and anterior cruciate ligament deficiency.  
Further, the February 2002 physician, while reporting that 
the veteran complained that his right knee instability was 
worsening, indicated his right knee was stable to varus 
and valgus stress, although he had a positive anterior 
drawer sign and exhibited joint line tenderness.  

The Board reiterates that the evidence shows that the 
veteran suffers from chronic right knee pain and 
corresponding functional loss.  Because Diagnostic Code 
5257, however, does not evaluate a disability based on 
limitation of motion due to pain, the DeLuca factors do 
not to apply to the evaluation of a service-connected knee 
disability under this diagnostic code.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  As such, an increased 
evaluation under Diagnostic Code 5257 is not warranted.

(iii)  Extraschedular consideration

The above determinations are based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  There is no showing that the distinct 
manifestations of the veteran's right knee disability, 
i.e., limited motion due to arthritis as well as slight 
subluxation and lateral instability, result in so 
exceptional or so unusual a disability picture as to 
warrant the assignment of higher evaluation on an extra-
schedular basis.  See 38 C.F.R. § 3.321.  There is no 
indication that the distinct manifestations of the 
veteran's right knee disability result in marked 
interference with employment (i.e., beyond that 
contemplated in the assigned evaluations.  Further, the 
distinct manifestations of the veteran's right knee 
disability have not been shown to warrant frequent periods 
of hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the Board is not 
required to remand these claims to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

B.  The veteran's bilateral glaucoma

Background

In an August 1979 rating decision, the RO granted service 
connection for post-operative bilateral glaucoma and 
assigned a 10 percent evaluation under Diagnostic Code 
6013-6079, effective February 1, 1979.  In September 1992, 
the RO increased the rating for the veteran's bilateral 
glaucoma to 20 percent under Diagnostic Code 6080-6079-
6013, effective March 30, 1992.  The veteran filed this 
claim seeking an increased rating for this condition in 
December 1997.

In January 1998, he was afforded a formal VA eye 
examination.  The examination revealed that the veteran 
had uncorrected visual acuity in his right eye at both 
near and distance of 20/200, and corrected visual acuity 
in this eye at both near and distance was 20/30.  In his 
left eye, he had uncorrected visual acuity of 20/200 at 
both near and distance and his corrected visual acuity for 
this eye, at both near and distance, was 20/40.  There 
were no signs of diplopia.  He denied having any visual 
field defects and the external examination was within 
normal limits.  The veteran had an early cataract in the 
right eye and a PCIOL in the left eye.  The examiner 
diagnosed the veteran as having glaucoma.

In addition, the VA medical records, dated from October 
1996 to October 2001, show that the veteran was seen on a 
regular basis for outpatient care and evaluation.  These 
records indicate that the veteran's left eye visual acuity 
gradually worsened; on December 5, 1998, it was 20/100, 
and on December 14, 1998, it was 20/CF1 (counting fingers 
at one foot).  The findings for the veteran's right eye 
show that on both December 5 and December 14, 1998, his 
best corrected vision was 20/25.  On January 25, 1999, his 
left eye vision was 20/CF2 (counting fingers at two feet), 
and his right eye vision was 20/25+2.  On October 16, 
2001, the veteran had corrected visual acuity of 20/HM in 
his left eye and 20/25 in his right eye.

In September 1999, based on the January 25, 1999, VA 
outpatient treatment evaluation showing that the veteran's 
left eye vision was 20/CF2, the RO increased the 
evaluation of the veteran's glaucoma to 30 percent, 
effective January 25, 1999.  

In February 2002, the veteran was afforded another formal 
VA eye examination.  The examiner noted the history of the 
veteran's glaucoma, including his numerous surgeries, as 
well as his treatment regimen.  The examination revealed 
that he had uncorrected visual acuity at distance was 
20/70 in his right eye and 20/hand motion in his left eye.  
The best corrected visual acuity at both near and distance 
was 20/30 in his right eye and 20/hand motion in his left 
eye.  The examiner indicated that the visual fields were 
within normal limits to confrontation in the right eye and 
could not be performed in the left eye.  The examiner 
diagnosed the veteran as having glaucoma.

Analysis

Glaucoma is rated on the basis of impairment of visual 
acuity or loss of field of vision.  38 C.F.R. § 4.84a, 
Diagnostic Code 6013.  In this case, however, the veteran 
denies having any loss of field of vision, and the 
February 2002 examiner reported that visual fields were 
within normal limits for the right eye and could not be 
performed for the left eye.  The basis for rating for 
visual impairment will be the best distant vision 
obtainable after the best correction by glasses.  38 
C.F.R. § 4.75 (2002).

Diagnostic Code 6078 provides that when the best corrected 
vision in one eye is 20/70, and the best corrected vision 
in the other eye is 20/50, a 20 percent rating is 
warranted.  Under this code, a 20 percent rating is also 
available when the best corrected vision in one eye is 
20/100 and the vision in the best corrected vision in the 
other eye is 20/50.  This code further provides that a 30 
percent rating is warranted when the best corrected vision 
in each eye is 20/70, or when it is 20/200 in one eye and 
20/50 in the other.  

Further, pursuant to Diagnostic Code 6070, when there is 
blindness in one eye (having only light perception) and 
the best corrected vision in the other eye is 20/40, a 30 
percent rating is warranted.  When there is blindness in 
one eye (having only light perception) and the best 
corrected vision in the other eye is 20/50, a 40 percent 
rating is available under Diagnostic Code 6069.  Under 
this code, in order to warrant a 50 percent rating when 
there is blindness in one eye (having only light 
perception), the best corrected vision in the other eye 
must be 20/70.

In this case, prior to December 14, 1998, the evidence 
shows that the veteran's best corrected visual acuity in 
the left eye was no worse than 20/100, and the corrected 
visual acuity for his right eye was no worse than 20/40.  
As such, a higher rating based on the basis of impairment 
of visual acuity during this period is not available.  
Diagnostic Code 6078.

On December 14, 1998, however, an eye examination revealed 
that his corrected visual acuity for his left eye was 
20/CF1, and since that time, his corrected visual acuity 
for his right eye has been no worse than 20/40.  Pursuant 
to Diagnostic Code 6070, when there is blindness in one 
eye (having only light perception) and the best corrected 
vision in the other eye is 20/40, a 30 percent rating is 
warranted.  

Further, because loss of visual fields has not been 
demonstrated, a higher rating on this basis is not 
available.  As such, a rating a higher rating since 
December 14, 1998, is not warranted.

The above determinations are based on application of 
pertinent provisions of VA's Schedule for Rating 
Disabilities, and there is no showing of so exceptional or 
unusual a disability picture as to warrant the assignment 
of evaluations higher than 20 and 30 percent respectively, 
on an extra-schedular basis.  See 38 C.F.R. § 3.321.  
There is no showing that the disability results in marked 
interference with employment (i.e., beyond that 
contemplated in the assigned evaluations).  Moreover, the 
veteran's glaucoma has been shown to warrant frequent 
periods of hospitalization during the rating period, or to 
otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence 
of such factors, the Board is not required to remand this 
claim to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. at 338-39; Floyd v. Brown, 9 Vet. App. at 96; 
Shipwash v. Brown, 8 Vet. App. at 227.



III.  Application to reopen claims of service connection 
for low and upper back disabilities

The service medical records show that the veteran was seen 
in service for back problems, and a March 1979 VA 
examination report reflects that the veteran was diagnosed 
as having a healed fracture of the cervical spine.  
Thereafter, in an August 1979 decision, the RO denied 
service connection for residuals of a fracture of the 
cervical spine on the basis that it was not found on the 
March 1979 VA examination.  The veteran was provided 
notice of the decision and of his appellate rights, but he 
did not appeal the determination and the decision became 
final.

In April 1994, the veteran filed a claim seeking service 
connection for "upper and lower back" disability.  In an 
unappealed November 1994 rating decision, the RO denied 
service connection for low back disability on the ground 
that it was not found diagnosed at the March 1979 VA 
examination.  In addition, the RO denied the veteran's 
application to reopen a claim for upper back disability on 
the basis that new and material evidence had not been 
submitted to reopen the claim.  The veteran was provided 
notice of the decision and of his appellate rights, but he 
did not appeal the determination and the decision became 
final.

The evidence of record at the time of the November 1994 
determination included the service medical records; the 
report of a March 1979 VA examination; private treatment 
records, dated from 1989 to 1993; and statements of the 
veteran.

Because the veteran did not submit a Notice of 
Disagreement to the March 1994 rating decision, it became 
final based on the evidence then of record.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302, 20.1103 (1994).  
However, if new and material evidence is presented or 
secured with respect to a claim that has been disallowed 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  As defined by the 
regulation in effect when the veteran filed his 
application to reopen his low and upper back claims in 
December 1997, new and material evidence meant evidence 
not previously submitted to agency decision makers, which 
bore directly and substantially upon the specific matter 
under consideration, which was neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled was so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2000).  In addition, for 
the purpose of determining whether a case should be 
reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  There was no requirement, however, that 
in order to reopen a claim, the new evidence, when viewed 
in the context of all the evidence, both new and old, 
created a reasonable possibility that the outcome of the 
case on the merits would be changed.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998) (expressly rejecting the 
standard for determining whether new and material evidence 
had been submitting sufficient to reopen a claim set forth 
in Colvin v. Derwinski, 1 Vet. App. 171 (1991)).  Instead, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit), reviewing the history of former section 
38 C.F.R. § 3.156(a), including comments by the Secretary 
submitted at the time the regulation was proposed, 
concluded that the definition emphasized the importance of 
a complete record rather than a showing that the evidence 
would warrant a revision of a previous decision.  Id. at 
1363.

In this regard, the Board notes that the VCAA is effective 
November 9, 2000, with the exception of the amendment to 
38 C.F.R. § 3.156(a), which is effective August 29, 2001.  
66 Fed. Reg. 45,620, 45, 629.  The amended definition of 
new and material evidence, to be codified at 
38 C.F.R. § 3.156(a), is not liberalizing, and applies 
only to claims to reopen a finally decided claim received 
on or after August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  
It does not apply to the veteran's claims to reopen 
because they were filed in December 1997.

Evidence associated with the claims folder since the 
November 1994 rating decision includes VA and private 
outpatient treatment records, dated in the 1990s and early 
2000s; his service personnel records, showing that he 
served in combat in Vietnam and was awarded the Combat 
Infantryman Badge; as well as numerous statements and 
written argument submitted by or on behalf of the veteran.

Of particular significance are the VA and private medical 
records showing that the veteran has been diagnosed as 
having low back and cervical spine disabilities, 
especially given the basis of the August 1979 and January 
1994 rating decisions.  This evidence bears directly and 
substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claims 
of service connection for low and upper back disabilities.  
Having determined that new and material evidence has been 
added to the record, the veteran's claims of service 
connection for these conditions are reopened.



ORDER

An increased rating for right knee arthritis is denied.

An increased rating for right knee instability is denied.

Entitlement to an evaluation in excess of 20 percent for 
service-connected bilateral glaucoma, prior to December 
14, 1998, is denied.

An effective date of December 14, 1998, for the award of a 
30 percent evaluation for service-connected bilateral 
glaucoma disability is granted, subject to the controlling 
laws and regulations governing the disbursement of 
monetary benefits.

Entitlement to an evaluation in excess of 30 percent for 
service-connected bilateral glaucoma subsequent to January 
25, 1999, is denied.

As new and material evidence has been presented, the 
veteran's claims of service connection for low and upper 
back disabilities are reopened; the appeal is granted to 
this extent only.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

